Citation Nr: 0331712	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty for training from February 
to June 1989, and on active duty from January to May 1991.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2001, when, in pertinent part, 
it was determined that new and material evidence had been 
presented to reopen the veteran's previously denied claim of 
entitlement to service connection for a low back disorder.  
In addition, the Board remanded the reopened claim to the RO 
so that additional development could be undertaken.  
Following the RO's attempts to complete the requested 
actions, the case was returned to the Board for further 
consideration.  


REMAND

Among those actions sought by the Board in its September 2001 
remand were obtaining service medical records compiled during 
his period of active duty for training from February to June 
1989 and affording him a VA medical examination.  Post-remand 
actions by the RO included multiple contacts with the 
National Personnel Records Center and the Connecticut Army 
National Guard, which yielded no pertinent records from the 
aforementioned period of active duty for training.  
Unfortunately, however, the RO did not thereafter determine 
whether such records do not exist or that further attempts to 
obtain same would be futile.  Such a determination is 
required under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As well, the 
veteran was not then provided the notice required by 
38 C.F.R. § 3.159(e) (2003) as to the RO's inability to 
obtain those records.  

With respect to the requested VA medical examination, it is 
shown that the veteran's low back was examined by VA in June 
2003.  In response to the Board's question of whether it was 
at least as likely as not that any existing low back disorder 
had its onset in service, the examiner provided the 
following:

In the absence of any defined history of problems 
with his back in the military or aggravated by 
the military, I am unable to associate his 
current back complaints, mild though they are, 
with any military activities.  

The examiner, however, failed to use the language, "at least 
as likely as not," the use of which was directed in remand.  
Such a failure constitutes a violation under Stegall v. West, 
11 Vet. App. 269 (1998).  See also, Mariano v. Principi, No. 
01-467, 2003 U.S. Vet. App. Claims LEXIS 782 (October 22, 
2003).  Moreover, the examiner did not comment on whether any 
low back disorder had its onset in service; rather, the focus 
was on whether there was a correlation between current back 
complaints and military activities.  In this regard, it is 
noted that for service connection to be granted, it need only 
be shown that the disability originated at a time coincident 
with active service.  There need not be any defined 
relationship between military activity or duty and the onset 
of such disability.  Hence, clarification from the examiner 
is necessary.  

It is also noted that, on remand, the veteran was notified in 
a March 2003 RO letter,  about his rights in the VA's claim 
process, including those particular to The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which became law following the initiation of 
the claim at issue.  The VCAA significantly added to the 
statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In the above-cited March 2003 letter the veteran was afforded 
appropriate "Quartuccio sufficient" notice of what evidence 
was needed to substantiate his claim for service connection, 
as well notice of what portion of that necessary evidence he 
personally is required to submit, and notice of what portion 
of that evidence VA would secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also informed, 
however, that he had to respond by May 7, 2003, with 
additional pertinent evidence and information or the claim 
would be decided based on the then-current record.  

In Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
United States Court of Appeals held that the provisions of 38 
C.F.R. § 3.159(b)(1) (2003), which authorized VA to enter a 
decision if a response to a VCAA notice letter was not filed 
with VA within 30 days, was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) which allows 
the veteran one year to respond.  As such, remand is required 
to ensure compliance with 38 U.S.C.A. § 5103 as to the claim 
at issue.

Based on the foregoing, this matter is again REMANDED to the 
RO for the following actions:  

1.  The veteran must be instructed as to 
his right to submit any argument or 
evidence in support of his claim for 
service connection for a low back 
disorder, and, in particular, any medical 
or lay evidence tending to indicate the 
service onset of such disorder.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
specifically waive in writing any 
remaining response time.  

2.  The RO must, after undertaking any 
further efforts to obtain service medical 
records for the period of active duty for 
training from February to June 1989, 
determine whether it is reasonably 
certain that such records do not exist 
and that further attempts to obtain such 
records would be futile.  The RO must 
then notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim, and (d) state in writing whether 
the records do not exist or that a 
further search for such records would be 
futile.  The veteran must then be given 
an opportunity to respond.  

3.  Thereafter, the report of the VA 
medical examination conducted on June 25, 
2003, by William A. Anderson at the VA 
Medical Center in Togus, Maine, should be 
returned to him for the preparation of an 
addendum to his earlier report.  The 
claims folder must be made available to 
him or his designee for review prior to 
any examination, and he or his designee 
must reference in his/her addendum/report 
whether in fact the claims folder was 
reviewed.  In the event that Dr. Anderson 
is unavailable, scheduling of a separate 
VA spine examination by another examiner 
must be accomplished.  In any event, 
either Dr. Anderson or his designee must 
address the following:

Is it at least as likely as not 
that any current low back 
disorder had its onset during 
the veteran's his active 
service from February to June 
1989 or between January to May 
1991.  Alternatively, is it at 
least as likely as not that a 
low back disorder is otherwise 
related to either period of 
active service or any event 
thereof?  Use by the examiner 
of the "at least as likely as 
not" language is required.  
The examiner must note that the 
claimed back disorder need not 
be related to the veteran's 
performance of any military 
duty or activity; it need only 
have originated at a time 
coincident with active service, 
or if originating at a time 
subsequent to active service, 
otherwise bear some nexus to 
active service.

4.  Following the completion of the 
foregoing actions, the RO should review 
the addendum/examination report.  If it 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
addendum/report for any and all needed 
action.  

5.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disability, based on all of the evidence 
of record and all pertinent legal 
authority, including the VCAA.  If the 
benefit sought continues to be denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



